Citation Nr: 0722725	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-29 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Brother


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).


FINDING OF FACT

The medical evidence of record shows that the veteran's 
bilateral hearing loss is related to military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the veteran's 
claim for service connection for bilateral hearing loss as 
the Board is taking action favorable to the veteran by 
granting service connection for this disorder.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service medical records are not associated with 
the claims file.  The evidence of record shows that the 
records were destroyed in a fire at the National Archives and 
Records Administration (NARA) on July 12, 1973.

In a December 2005 statement, the veteran's wife stated that 
she first met the veteran shortly after he got out of the 
Army and that at that time he had difficulty hearing.  She 
stated that the veteran tried to read lips to compensate for 
his hearing impairment and told her that noise from guns and 
rifles injured his ears and caused ringing.

In a December 2005 statement, the veteran reported that he 
was exposed to loud noises from weapons during basic 
training.  He also stated that he worked at an indoor rifle 
and pistol range while in the service.  The veteran stated 
that he was never provided with hearing protection.

A March 2006 VA audiological examination report stated that 
the veteran's claims file had been reviewed and the veteran's 
service medical records were unavailable.  The veteran stated 
that he had post-service noise exposure in construction for a 
few years after separation from military service, followed by 
30 years of employment in the insurance industry.  He 
complained of constant, mild tinnitus since military service.  
On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
35
60
60
LEFT
15
10
60
70
75

The average pure tone threshold was shown as 41 decibels in 
the right ear and 54 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 96 percent 
bilaterally.  Accordingly, bilateral hearing loss is 
currently shown for VA purposes.  38 C.F.R. § 3.385.  The 
examiner stated that

[b]ased on the veteran's history of in 
service and post service noise exposure, 
it is not possible to delineate the 
etiology of the hearing loss and 
tinnitus.  Although it is possible that 
the hearing loss and tinnitus had their 
origins in the service, the ratio of 
possibility is so difficult to determine 
that it would only be speculative.

Based on the veteran's history, it is at 
least as likely as not that the tinnitus 
had its origins in the service.

Initially, the Board notes that the veteran's service medical 
records are unavailable for review due to a fire at NARA.  VA 
has a heightened duty to assist in such cases.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The medical evidence of 
record shows that the veteran has a current diagnosis of 
bilateral hearing loss.  Furthermore, while the examiner who 
provided the medical opinion stated that it was "not 
possible to delineate the etiology of the hearing loss and 
tinnitus," the opinion then specifically stated that "it is 
at least as likely as not that the tinnitus had its origins 
in the service."  Accordingly, the examiner's previous 
statement that it was not possible to delineate the etiology 
of the veteran's audiological disorders is not substantiated 
by his own statements.  This is corroborated by a May 2006 
rating decision which subsequently granted service connection 
for tinnitus.  In addition, the examiner stated that "it is 
possible that the hearing loss . . . had [its] origins in the 
service."  Finally, there is no medical evidence of record 
that states that the veteran's currently diagnosed hearing 
loss is not due to military service.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's bilateral hearing loss is 
related to military service and therefore, service connection 
for bilateral hearing loss is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


